Citation Nr: 1501931	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1997 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims of service connection for obstructive sleep apnea and entitlement to a compensable disability rating for bilateral hearing loss.  The Veteran disagreed with this decision in October 2011.  He perfected a timely appeal in October 2012.

Because the Veteran currently lives within the jurisdiction of the RO in Huntington, West Virginia, that facility retains jurisdiction in this appeal.

In December 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated VA and private treatment records and schedule him for VA examinations to determine the nature and etiology of his obstructive sleep apnea and the current nature and severity of his service-connected bilateral hearing loss.  These records subsequently were associated with the Veteran's claims file and the requested examinations occurred in February 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran's obstructive sleep apnea is not related to active service.

2.  The record evidence shows that the Veteran's bilateral hearing loss is assigned a Roman numeral of I for each ear.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, Tables VI and VII, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  This letter also informed the Veteran to submit medical evidence showing that his bilateral hearing loss had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the October 2010 VCAA letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the October 2010 notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in August 2012 and a supplemental statement of the case in March 2014 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting service connection for obstructive sleep apnea or an increased rating for bilateral hearing loss.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the October 2010 VCAA notice letter was issued prior to the currently appealed rating decision issued in July 2011; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

Pursuant to the Board's December 2013 remand, the Veteran was provided with VA examinations which addressed the contended causal relationship between obstructive sleep apnea and active service and the current nature and severity of his bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Obstructive Sleep Apnea 

The Veteran contends that he incurred obstructive sleep apnea during active service.  He specifically contends that in-service treatment for upper respiratory complaints, including with Sudafed, demonstrated the presence of obstructive sleep apnea during active service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because obstructive sleep apnea is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in July 1997, clinical evaluation was completely normal except for mild asymptomatic pes planus.  He denied all relevant pre-service medical history.

On outpatient treatment in October 1997, the Veteran's complaints included headaches and vomiting for the previous 2 days.  The assessment was a upper respiratory infection.  The Veteran was prescribed Robitussin and Tylenol.

On December 4, 1997, the Veteran complained of a productive cough which had lasted for 2 weeks.  Physical examination showed some wheezing in the lungs.  A chest x-ray showed a possible infiltrate in the left lung base.  The assessment was bronchitis with rule-out early signs of infiltrate.  The Veteran was prescribed amoxicillin, Robitussin DM, and Tylenol.  

On December 14, 1997, the Veteran's complaints included decreased productive cough and minimal sinus drainage.  He stated that his bronchitis was "a lot better."  Physical examination of the lungs showed they were clear to auscultation.  A chest x-ray showed no lung infiltrate.  The assessment was resolving bronchitis.

On outpatient treatment in September 1998, he complained of a runny nose, was given Sudafed, and declined to see a physician for treatment.

At his separation physical examination in May 1999, the Veteran denied any relevant in-service medical history.

The post-service evidence shows that the Veteran received a continuous positive airway pressure (CPAP) machine from VA in September 2010 to treat his sleep apnea.  He was advised by his VA primary care physician that his obstructive sleep apnea was severe.

In an October 2010 statement, the Veteran's wife stated that she had noticed his snoring after his separation from service.  She also stated that the Veteran's snoring had worsened over the years.  She stated further that he had been diagnosed as having sleep apnea.  She also stated further that the Veteran's hearing was "almost destroyed" when he returned home after active service.

A review of private treatment records dated in April 2004 and faxed to VA in November 2010 indicates that the Veteran was seen in April 2004 for complaints of sleep apnea and snoring.  Physical examination showed he was slightly obese, no hoarseness, sinus tenderness, or percussion, intact salivary glands, a narrow oropharynx, a "low beefy soft palate and tonsillar region leading to a very narrow oropharyngeal inlet," and a normal oral cavity and neck.  The assessment was suspected sleep apnea syndrome.

In statements on his October 2011 notice of disagreement, the Veteran contended:

[Sleep apnea] was not a part of my being before I was stationed on an aircraft carrier that was still under construction, the U.S.S. HARRY S. TRUMAN.  The hazardous environment, which included fumes and chemicals, changed my respiratory system.  Although no tests can prove those claims, I wasn't aware of my snoring until my wife, who I have been with before, during, and after enlistment, notified me of my breathing changes during sleep cycles.

On VA sleep apnea Disability Benefits Questionnaire (DBQ) in February 2014, the Veteran complained of obstructive sleep apnea "caused by environmental factors [paint and welding fumes] during constructions of USS Harry S. Truman."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner noted that the Veteran gained approximately 20 pounds while he was in the Navy.  "This is relevant in that the Veteran was already considered obese" when he entered on to active service.  "Obesity is the number one risk factor for Obstructive Sleep Apnea."  The examiner also noted that the Veteran was assigned to U.S.S. HARRY S. TRUMAN from February 6, 1998, to April 16, 1999, during which time the ship completed sea trials and was commissioned in to Navy service.  Although continuous medication was not required for control of a sleep disorder condition, the Veteran required the use of a CPAP machine.  The Veteran also had persistent daytime somnolence and was morbidly obese.  A sleep study was reviewed and documented sleep disordered breathing.  The VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was related to active service or any incident of service.  The rationale for this opinion was that a single documented episode of treatment with Sudafed during active service was "insufficient evidence upon which to base chronicity or continuity of respiratory problems."  The rationale also was that the Veteran's other documented in-service complaints of and treatment for respiratory problems "are insufficient evidence upon which to base chronicity or continuity of respiratory problems and are not related to his current diagnosis of obstructive sleep apnea."  The VA examiner also opined:

There is no evidence in [the Veteran's] service treatment records that he suffered acute or chronic respiratory problems related to environmental exposures of paint and welding fumes during his time aboard the USS Harry S. Truman.  Additionally, there is no medical evidence of chronic respiratory problems presented in the immediate post-service period.  The most significant risk factor for obstructive sleep apnea is obesity, as such, I opine that the Veteran's obstructive sleep apnea is most likely related to his own body obese habitus.  I can find no nexus to service based on the medical evidence as presented.

The VA examiner also cited to relevant medical literature as support for his negative nexus opinion.  The diagnosis was obstructive sleep apnea.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea.  The Veteran contends that he incurred obstructive sleep apnea during active service, specifically as a result of alleged in-service exposure to paint and welding fumes while he was assigned to U.S.S. HARRY S. TRUMAN.  The record evidence does not support his assertions regarding in-service incurrence of obstructive sleep apnea or an etiological relationship between his current obstructive sleep apnea and active service or any incident of service.  It shows instead that, although the Veteran currently experiences obstructive sleep apnea, it is not related to active service or any incident of service, including his alleged in-service exposure to environmental hazards while onboard U.S.S. HARRY S. TRUMAN.  The Board acknowledges that the Veteran complained of and was treated for several upper respiratory infections while on active service, including while he was onboard U.S.S. HARRY S. TRUMAN.  The Veteran's available service treatment records do not indicate that he was diagnosed as having or treated for obstructive sleep apnea at any time during active service, however.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for obstructive sleep apnea.  It shows instead that the Veteran's current obstructive sleep apnea is not related to active service or any incident of service.  The February 2014 VA examiner provided a comprehensive and detailed examination report regarding the contended etiological relationship between the Veteran's currently diagnosed obstructive sleep apnea and active service.  This examiner specifically addressed the Veteran's assertion that his in-service treatment for a runny nose with Sudafed demonstrated the presence of chronic respiratory problems in service which led to his post-service obstructive sleep apnea.  He opined that the Veteran's in-service complaints of and treatment for respiratory problems were "insufficient evidence upon which to base chronicity or continuity of respiratory problems and are not related to his current diagnosis of obstructive sleep apnea."  This examiner also opined that there was "no evidence in [the Veteran's] service treatment records that he suffered acute or chronic respiratory problems related to environmental exposures of paint and welding fumes during his time aboard" U.S.S. HARRY S.  TRUMAN.  This examiner also found "no medical evidence of chronic respiratory problems presented in the immediate post-service period."  He concluded instead that, because obesity was "the most significant risk factor for obstructive sleep apnea," and because the Veteran was morbidly obese, his obstructive sleep apnea  most likely was related to his morbid obesity.  The February 2014 VA examiner's opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for obstructive sleep apnea.  In summary, the Board finds that service connection for obstructive sleep apnea obstructive sleep apnea is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of obstructive sleep apnea have been continuous since service.  He asserts that he continued to experience symptoms relating to obstructive sleep apnea (difficulty breathing and snoring) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of obstructive sleep apnea after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of obstructive sleep apnea since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of obstructive sleep apnea.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to obstructive sleep apnea for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1999) and initial reported symptoms related to snoring (or obstructive sleep apnea) in approximately 2004 (a 5-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including pes planus.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to obstructive sleep apnea.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for a pes planus in September 1999, approximately 1 month after his service separation, but did not claim service connection for obstructive sleep apnea or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between obstructive sleep apnea and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating for Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected bilateral hearing loss currently is evaluated as zero percent disabling effective April 30, 2009, under 38 C.F.R. § 4.85, 4.86, Tables VI and VII, DC 6100.  See 38 C.F.R. § 4.85, 4.86, Tables VI and VII, DC 6100 (2014).

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for bilateral hearing loss.  The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  The Board notes again that the Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  The record evidence shows that, on VA audiology examination in January 2011, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
50
LEFT
25
30
30
30
50

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  These results merit the assignment of a Roman numeral of I for hearing loss in each ear under Tables VI and VII.  See 38 C.F.R. § 4.85, Tables VI, VII.  This equates to a zero percent (non-compensable) disability rating for the Veteran's service-connected bilateral hearing loss.  Id.  On VA hearing loss and tinnitus DBQ in February 2014, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
40
55
LEFT
35
35
40
40
55

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  These results again merit the assignment of a Roman numeral of I for hearing loss in each ear under Tables VI and VII.  See 38 C.F.R. § 4.85, Tables VI, VII.  This again equates to a zero percent (non-compensable) disability rating for the Veteran's service-connected bilateral hearing loss.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a compensable disability rating for his service-connected bilateral hearing loss.  In summary, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected bilateral hearing loss is not warranted.  See Hart, 21 Vet. App. 505.  As discussed above, the Veteran has experienced the same level of (non-compensable) disability due to his service-connected bilateral hearing loss throughout the appeal period.  Thus, consideration of additional staged ratings for this disability is not warranted.  Id. 

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected bilateral hearing loss.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that zero percent (non-compensable) schedular evaluation assigned for the Veteran's service-connected bilateral hearing loss is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected bilateral hearing loss.  This is especially true because the zero percent rating currently assigned for the Veteran's bilateral hearing loss effective April 30, 2009, contemplates no compensable disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has not been hospitalized at any time during the appeal period for treatment of his service-connected bilateral hearing loss.  And it appears that the Veteran has been employed throughout the appeal period.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	
ORDER

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


